United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 13, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41324
                         Summary Calendar


CHELSEA L. CONNOR,

                                    Plaintiff-Appellant,

versus

SONOCO PRODUCTS CO.,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Eastern District of Texas
                      USDC No. 2:04-CV-280
                      --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges

PER CURIAM:*

     Chelsea L. Connor, proceeding pro se, moves to proceed in

forma pauperis (IFP) on appeal from the district court’s grant of

Sonoco Products Company’s (Sonoco) summary judgment motion and

the dismissal of her civil complaint.   Connor raised claims

against Sonoco under Title VII of the Civil Rights Act of 1964

and the Texas Labor Code, alleging that Sonoco terminated her

employment in retaliation for her filing a sexual harassment

claim and for exercising her rights under the Texas Workers’

Compensation Act.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-41324
                               -2-

     A movant for leave to proceed IFP on appeal must show that

she is a pauper and that the appeal is taken in good faith, i.e.,

the appeal presents nonfrivolous issues.   Carson v. Polley,

689 F.2d 562, 586 (5th Cir. 1982); 28 U.S.C. § 1915(a)(3).

After a de novo review, we conclude that the summary judgment

evidence indicated that Connor was terminated for failing to tell

her supervisor that she was leaving the plant and that said

failure was considered by Sonoco to be the last straw in a string

of incidents in which Connor had exhibited poor performance on

the job and had ignored her supervisors’ instructions.    See

Thomas v. LTV Corp., 39 F.3d 611, 616 (5th Cir. 1994).    Although

Connor may have been under the perception that she either did not

need to tell her supervisor that she was leaving the plant or

that she could tell any supervisor at the plant that she was

leaving, and not her immediate supervisor, Connor signed the

employee conduct policy that stated she could be terminated

without warning for leaving the plant without authorization, and

she was verbally advised to tell her supervisor if she left her

work area.

     Moreover, the summary judgment evidence indicated that

Sonoco’s perception was that Connor was supposed to tell her

supervisor that she was leaving the plant and that Sonoco

considered such action important because it allowed the

supervisor a chance to find a replacement for the line.

Connor did not carry her burden of showing that she would not
                            No. 05-41324
                                 -3-

have been fired but for her filing sexual harassment and workers’

compensation claims.    See Shackelford v. Deloitte & Touche,

190 F.3d 398, 408-09 (5th Cir. 1999); Haggar Clothing Co. v.

Hernandez, 164 S.W.3d 386, 386 (Tex. 2005).

     Connor’s complaint also raised a claim of negligence;

however, as she has failed to address that claim on appeal, it

has been abandoned.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993).   As Connor also fails

to assert any error by the district court with respect to its

denial of the motions pending when Sonoco’s summary judgment

motion was denied and its denial of her August 15, 2005, motion

for new trial, her appeals from those rulings have also been

abandoned.   Id.

     Connor has failed to demonstrate that her appeal involves

nonfrivolous issues.    Accordingly, IT IS ORDERED that the motion

for leave to proceed IFP is DENIED and the appeal is DISMISSED AS

FRIVOLOUS.   See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983); 5TH CIR. R. 42.2.